



 Exploration and Option to Enter Joint Venture Agreement Redlich Project
 
This Exploration and Option to Enter Joint Venture Agreement Redlich Project
(“Agreement”) is made effective as of June 4, 2010 (the “Effective Date”), by
and between Miranda (U.S.A.), Inc., a Nevada corporation (“Miranda”), and SIN
Holdings Inc., a Colorado corporation (“SHI”).

 
Recitals
 
A. Miranda owns certain unpatented mining claims which are located in Esmeralda
County, Nevada, and which are more particularly described in Exhibit A attached
to and by this reference incorporated in this Agreement.
 
B. Miranda and SHI desire to provide for the exploration for and possible
development and mining of minerals on the unpatented mining claims subject this
Agreement and to grant to SHI the option and right to earn an interest in the
unpatented mining claims on the terms and conditions stated in this Agreement.
 
Now, therefore, in consideration of their covenants and promises in this
Agreement, Miranda and SHI agree:
 
1. Definitions. The following defined terms, wherever used in this Agreement,
shall have the meanings described below:
 
1.1 “Area of Interest” means the lands within the exterior boundaries of the
unpatented mining claims which constitute the Property as of the Effective Date
and all mining claims acquired or located by the parties and all mineral rights
or other property interests and rights acquired by the parties within one (1)
mile of the exterior boundaries of the unpatented mining claims which constitute
the Property on the Effective Date. Any additional unpatented mining claims
located by and any additional property interests acquired by either Miranda or
SHI within the Area of Interest will be the subject of this Agreement. The
parties will execute and deliver a supplement to the memorandum of Agreement
prepared in accordance with Section 21 to include the additional unpatented
mining claims and property interests. SHI shall pay all costs of the location
and perfection of the unpatented mining claims and all the costs of acquisition
of the property interests.
 
1.2 “Expenditures” means all costs incurred on or for the benefit of the
Property for
Exploration and Development Work pursuant to this Agreement, including but not
limited to:
(a) salaries, wages and costs of benefits, labor overhead expenses and travel
and living expenses for SHI's employees and/or agents employed directly on or
for the benefit of the Property; (b) costs and expenses of equipment, machinery,
materials and supplies; (c) all payments to contractors for work on or for the
benefit of the Property; (d) costs of sampling, assays, metallurgical testing
and analyses and other costs incurred to determine the quantity and quality of
minerals on the Property; (e) costs incurred to apply for and obtain approvals,
consents, licenses, permits and rights-of-way and other similar rights in
connection with activities on the Property; (f) expenses and payments of
rentals, bonuses, minimum advance royalties and other payments pursuant to the
Underlying Agreements, if any; (g) costs and expenses of performance of annual
assessment work and the filing and recording of proof of performance of annual
assessment work, if required to be performed; (h) costs and expenses of payment
of federal annual mining claim maintenance fees and the filing and recording of
proof of payment of federal annual mining claim maintenance fees; (i) all costs
and expenses of performance of all obligations under the Underlying Agreements,
if any; (j) all taxes and assessments levied against the Property; (k) costs
incurred in the examination of and curative actions taken concerning title to
the Property; and (l) costs incurred to acquire new Property in the area
governed by this Agreement.
 
1.3 “Exploration and Development Work” means all activities directed toward
ascertaining the existence, location, quantity, quality, or commercial value of
deposits of minerals on the Property.
 
1.4 “Miranda” means Miranda (U.S.A.), Inc., a Nevada corporation, and its
successors and assigns.
 
1.5 “Property” means the Ready, Red and Set unpatented mining claims situated in
Esmeralda County, Nevada, described in Exhibit A, or on any exhibit or schedule
which is part of Exhibit A, including all interests acquired in and under any
Underlying Agreement, and all other easements, licenses, mineral interests,
mineral royalty interests, mining claims, rights-of­way, surface use rights and
interests in real property which are acquired and held subject to this
Agreement, including any of the same acquired in the Area of Interest in
accordance with Section 1.1.
 
1.6 “SHI” means SIN Holdings Inc., a Colorado corporation, and its successors
and assigns.
 
                1.7 “Underlying Agreement” means singularly each of and
“Underlying Agreements” means collectively any agreements, conveyances and
instruments of mining claims, mineral rights or other property interests and
rights entered into or acquired by the parties in accordance with or subject to
the terms of this Agreement.
 
2. Miranda’s Representations and Warranties. Miranda makes the following
representations and , where stated, warranties:


2.1 Miranda represents that it is in possession of the Property, and Miranda has
delivered to SHI all information concerning title to the Property in Miranda’s
possession or control.
 
2.2 With respect to the unpatented mining claims included in the Property which
were located by Miranda, except as subject to the paramount title of the United
States, Miranda represents as follows: (a) the unpatented mining claims were
properly laid out and monumented;
(b) the certificates of location for the unpatented mining claims were properly
recorded and filed with appropriate governmental agencies; (c) the affidavits of
assessment work and other filings required to maintain the claims in good
standing have been properly and timely recorded or filed with appropriate
governmental agencies; (d) the claims are free and clear of defects, liens and
encumbrances arising by, through or under Miranda, except for [insert royalties
or other limitations in quitclaim deed?]; (e) the Federal annual mining claim
maintenance and rental fees necessary to assure the uninterrupted and continued
validity of unpatented mining claims until September 1, 2010, have been paid
timely to the Bureau of Land Management; (f) the notices of intent recordings
required by the laws of the State of Nevada have been timely and properly paid
or made to hold the unpatented mining claims through September 1, 2010; and (g)
Miranda has no knowledge of conflicting mining claims. Nothing in this Section
2.2, however, shall be deemed to be a representation or a warranty that any of
the unpatented mining claims contains a discovery of minerals. With respect to
those unpatented mining claims that were not located by Miranda or an affiliate
of Miranda, but which are described in Exhibit A and which are included within
the Property, Miranda makes the representations and warranties in (a) and (c)
(with the foregoing exceptions) to the best of its knowledge and belief.
 
2.3 Except as described in Exhibit A, Miranda represents that with respect to
the Property there are no pending or, to its knowledge, threatened actions,
administrative investigations, suits, claims or proceedings.
 
2.4 Miranda has made available for inspection by SHI all geological, engineering
and other data in its possession pertaining to the Property. Miranda makes no
representation concerning the accuracy of any such information or with respect
to the nature, quality, extent or any other characteristic of the mineral
resources, if any, located on the Property.
 
2.5 Miranda represents and warrants that it is a corporation duly incorporated
and in good standing in its jurisdiction of incorporation and that it is
qualified to do business and is in good standing in the states where necessary
in order to carry out the purposes of this Agreement.
 
2.6 Miranda represents and warrants: (a) it has the capacity to enter into and
to perform this Agreement and all corporate and other actions required to
authorize Miranda to enter into and perform this Agreement have been properly
taken; (b) that Miranda will not breach any other agreement or arrangement by
entering into or performing this Agreement; and
(c) that Miranda has properly executed this Agreement and that this Agreement is
Miranda’s valid and binding legal obligation enforceable in accordance with its
terms.
 
                2.7 Miranda represents and warrants that it is not on the
Specially Designated National & Blocked Persons List of the Office of Foreign
Assets Control of the United States Treasury Department and is not otherwise
blocked or banned by any foreign assets office rule or any other law or
regulation, including the USA Patriot Act or Executive Order 13224.
 
3. SHI’s Representations and Warranties.


3.1 SHI represents and warrants that it is a corporation duly incorporated and
in good standing in its jurisdiction of incorporation and that it is qualified
to do business and is in good standing in the states where necessary in order to
carry out the purposes of this Agreement.
 
3.2 SHI represents and warrants: (a) it has the capacity to enter into and to
perform this Agreement and all corporate and other actions required to authorize
SHI to enter into and perform this Agreement have been properly taken; (b) that
SHI will not breach any other agreement or arrangement by entering into or
performing this Agreement; and (c) that SHI has properly executed this Agreement
and that this Agreement is SHI’s valid and binding legal obligation enforceable
in accordance with its terms.
 

 
 

--------------------------------------------------------------------------------

 

3.3 SHI acknowledges that it has examined the data and information provided to
it by Miranda and has made an independent determination of such data to support
its decision to enter this Agreement.
 
3.4 SHI represents and warrants that it is not on the Specially Designated
National & Blocked Persons List of the Office of Foreign Assets Control of the
United States Treasury Department and is not otherwise blocked or banned by any
foreign assets office rule or any other law or regulation, including the USA
Patriot Act or Executive Order 13224.
 
4. Grant of Exploration Right and Possession. Miranda grants to SHI during the
term of this Agreement the right to prospect and explore for minerals on the
Property, subject to the terms of this Agreement. The foregoing grant from
Miranda to SHI shall be exclusive to the extent Miranda has the contractual or
legal authority to grant such an exclusive right. To the extent that Miranda has
surface, access and water rights relating to the Property and to the extent
permitted by law, such rights shall be subject to this Agreement. Subject to the
terms of this Agreement, during the term of this Agreement SHI shall have the
exclusive right to enter at any and all times upon the Property to undertake any
and all types of mineral exploration and development work.
 
5. Term. The term of this Agreement shall begin on the Effective Date and shall
continue to and until the fourth anniversary of the Effective Date, unless
sooner accelerated, terminated or extended as provided in this Agreement.
 
6. SHI’s Initial Exploration and Development Obligation. Subject to SHI’s right
(a) to accelerate performance of its obligations under this Section; (b) to
terminate this Agreement as provided in Section 14; and (c) SHI’s right to
extend the time for performance of its obligations as provided in Section 16,
SHI agrees to incur Expenditures for Exploration and Development Work in
accordance with the following schedule:


Performance Date                                                          
                        Annual Amount                                Cumulative
Amount
 
First Anniversary of Effective
Date                                                                     $500,000                                $
500,000
 
Second Anniversary of Effective
Date                                                                $700,000                                $1,200,000
 
Third Anniversary of Effective
Date                                                                   
$800,000                                 $2,000,000
 
Fourth Anniversary of Effective
Date                                                                 $1,000,000                                $3,000,000
 
SHI’s obligation for Expenditures for Exploration and Development Work on or
before the first anniversary of the Effective Date is a firm and unconditional
obligation which includes SHI’s obligation to pay the Federal annual mining
claim maintenance fees for the unpatented mining claims which comprise the
Property for the annual assessment year from September 1, 2010, to September 1,
2011, and to pay the Nevada mining claim and notice of intent recording fees for
the annual assessment year.

 
 

--------------------------------------------------------------------------------

 

Expenditures incurred by SHI during any annual period in excess of the
prescribed Expenditures for the annual period shall be credited in SHI’s favor
against subsequent Expenditure obligations. If during any year of this Agreement
SHI does not incur Expenditures in the annual amount, SHI, at its option,
exercisable in SHI’s sole and exclusive discretion, may elect to pay Miranda an
amount equal to the difference between the Expenditures actually incurred and
the amount described above for the annual period. In such cases, SHI shall be
deemed to have incurred the Expenditures for the annual period for which SHI
makes such payments. SHI shall provide to Miranda not less frequently than
quarterly a description of the Expenditures made by SHI, and Miranda shall have
the right, during business hours and on reasonable advance notice to SHI, to
audit and inspect SHI’s records relating to such Expenditures.
 
SHI’s failure to perform any of its annual Expenditure obligations shall
constitute a material default of SHI’s obligations under this Agreement which
shall be grounds for Miranda’s termination of this Agreement.
 
Subject to Miranda’s right to advise SHI and to comment on SHI’s plans for
Exploration and Development Work, SHI shall have sole discretion to determine
the nature and location on the Property of the Exploration and Development Work
and the time or times for beginning, continuing or resuming the same. SHI shall
prepare an annual work plan and budget which it shall deliver to Miranda not
less than thirty (30) days before each anniversary of the Effective Date in
order that Miranda may review and comment on the proposed work plan and budget.
 
SHI will conduct all of its activities under this Agreement in conformance of
all applicable federal, state and local laws, regulations and ordinances.
 
7.  
Stock Payment. Promptly following the parties’ execution of this Agreement, SHI
shall issue and deliver to Miranda Two Hundred Thousand (200,000) shares of
SHI’s common stock.  The value of the shares shall not be considered or credited
as Exploration Expenditures. SHI’s issuance and delivery and Miranda’s
acceptance of the shares shall be subject to all laws, regulations and exchange
rules applicable to SHI’s issuance and delivery of the shares. Miranda
acknowledges that its ownership of the shares shall be subject to a six (6)
month holding requirement.

 
8.  
SHI’s Option to Enter Mining Joint Venture.



8.1 SHI’s Earn-In. When SHI has completed its obligations under Sections 6 and 7
(the “Initial Earn-In”), SHI shall have the option and right to earn a vested
seventy-five percent (75%) interest in the Property by completing one of the two
alternative obligations (the “Final Earn-In”) described in this Section.
 
The first alternate obligation shall consist of the SHI’s preparation and
payment of all of the costs of preparation of a feasibility report for a mine on
the Property which must be based on sound engineering principles and mine
operating criteria generally acceptable under United States mining industry
practices and standards for projects in similar operating environments and which
is in a form acceptable to mine lending institutions for the purpose of
financing mine construction, if warranted. During performance of the feasibility
study obligation, SHI shall incur Expenditures of not less than Four Million
Dollars ($4,000,000.00) during the period of four years beginning after SHI’s
completion of the Initial Earn-In and not less than One Million Dollars
($1,000,000.00) during each year until SHI has expended Four Million Dollars
($4,000,000.00), including all costs of maintaining the Property and the
Underlying Agreements which SHI shall pay. If SHI does not elect the first
alternate obligation or, if following its election of the first alternate
obligation SHI does not complete the feasibility study within four (4) years
after SHI’s completion of the Initial Earn-In, but SHI expends Four Million
Dollars ($4,000,000.00) of Expenditures, SHI may complete the second alternate
obligation.
The second alternate obligation shall consist of SHI’s incurring Expenditures of
Ten Million Dollars ($10,000,000.00) in excess of the Initial Earn-In
Expenditures ($3,000,000.00) for a total of Thirteen Million Dollars
($13,000,000.00) at a rate of not less than One Million Dollars ($1,000,000.00)
per year.
 
Expenditures incurred by SHI during any period in excess of the prescribed
Expenditures for the period, including the Initial Earn-In period, shall be
credited in SHI’s favor against subsequent Expenditure obligations; provided,
however, that in no event will SHI expend less than One Million Dollars
($1,000,000.00) during the each of the first four years of the Final Earn-In
period. If during any year of the Final Earn-In, SHI does not incur Expenditures
in the requisite amount, SHI, at its option, exercisable in SHI’s sole and
exclusive discretion, may elect to pay Miranda an amount equal to the difference
between the Expenditures actually incurred and the amount prescribed for the
period. In such cases, SHI shall be deemed to have incurred the Expenditures for
the period for which SHI makes such payments.
 
SHI’s failure to perform any of its annual Expenditure obligations shall
constitute a material default of SHI’s obligations under this Agreement which
shall be grounds for Miranda’s termination of this Agreement.
 
8.2 Effect of Completion of Earn-In. In consideration of SHI’s performance of
its Exploration and Development Work Expenditure and payment obligations in
Sections 6, 7 and 8.1, SHI shall have, the option and right, exercisable in
SHI’s sole and exclusive discretion, to acquire a vested seventy-five percent
(75%) interest in the Property and the right and option to form a joint venture
(the “Joint Venture”) for the management and ownership of the Property. When SHI
has completed its Exploration and Development Work obligations and has paid the
payment described in Section 7, SHI shall be deemed to have acquired a vested
seventy-five percent (75%) interest and to have exercised the option to enter
into the Joint Venture with Miranda, unless SHI informs Miranda that SHI has
elected to not exercise its option and right to enter into the Joint Venture.
SHI shall deliver notice to Miranda of SHI’s completion of its Exploration and
Development Work Expenditure obligations within thirty (30) days after such
completion. At any time during the term of this Agreement, SHI shall have the
right to accelerate performance of its Exploration and Development Work
obligation.
 
8.3 Form of Joint Venture Agreement. On SHI’s performance of SHI’s Exploration
and Development Expenditure obligations under Sections 6 and 8.1, Miranda and
SHI will execute and deliver to each other a definitive mining venture agreement
based on the Rocky Mountain Mineral Law Foundation Exploration, Development and
Mining LLC Model Form 5A LLC Mining Venture Agreement (“Mining Venture
Agreement”) which shall incorporate the terms and conditions in Sections 8.4
through 8.9
 

 
 

--------------------------------------------------------------------------------

 

8.4 Miranda’s initial participating interest will be Twenty-five percent (25%)
and SHI’s shall be seventy-five percent (75%).
 
SHI’s Initial Contribution shall be valued at Four Million Dollars ($4,000,000)
plus the amount of Expenditures incurred by SHI in accordance with Section 8.1.
Miranda’s Initial Contribution shall be valued at the amount of SHI’s Initial
Contribution multiplied by one-fourth (1/4).
 
8.5 After SHI has completed its Earn-In the parties shall contribute to future
Exploration and Development Work Expenditures in accordance with their
respective participating interests as prescribed in the Mining Venture
Agreement.
 
8.6 If a party does not wish to contribute to future Exploration and Development
Work Expenditures (“Reducing Party”), that Reducing Party’s participating
interest will be reduced in accordance with the following dilution formula:
 
 
I = A x100 A +B

 
Where:
 
 
I =
the percentage of Participating Interest of the Reducing Party.

 
 
A =
the sum of the deemed and actual Exploration and Development Work Expenditure
contributed by the Reducing Party.

 
 
B =
the sum of the deemed and actual Exploration and Development Work Expenditure
contributed by the Non-Reducing Party.

 
8.7 After SHI completes its Final Earn-In obligations, SHI shall have the option
and right, exercisable in its discretion at any time within sixty (60) days
following SHI’s performance of its Final Earn-In obligations to elect to
increase its participating interest in the Joint Venture from seventy-five
percent (75%) to eighty-five percent (85%). In consideration of and as a
condition precedent to SHI’s acquisition of the additional participating
interest, SHI shall develop a mine on the Lands and commence commercial
production of minerals from the Lands. SHI shall pay all costs necessary to
develop the mine, including all costs for the construction of facilities,
improvements, mills, processing facilities and utilities, until such time as SHI
commences commercial production of minerals. On commencement of commercial
production of minerals from the Lands, SHI’s participating interest in the Joint
Venture shall be eighty-five percent (85%) and Miranda’s participating interest
in the Joint Venture shall be fifteen percent (15%). After SHI commences
commercial production of minerals on the Lands, the parties shall contribute to
future Exploration and Development Work Expenditures in accordance with their
respective participating interests as described in the Mining Venture Agreement.
For purposes of the prospective determination of the parties’ participating
interests, SHI’s Contribution shall be valued at the amount described in Section
8.4 plus the amount of Expenditures incurred by SHI to cause commencement of
commercial production of Minerals

 
 

--------------------------------------------------------------------------------

 

from the Lands. Miranda’s Contribution shall be valued at the amount of SHI’s
Contribution multiplied by 15/85. The formula for determination of the parties’
participating interests in Section 8.6 shall apply. For purposes of this
Section, the recovery of minerals from bulk sampling or pilot plant operations
shall not constitute commercial production.
 
8.8 A party may, by giving thirty (30) days’ notice in writing to the other
parties, withdraw from the Joint Venture. If the participating interest of a
joint venturer reduces by dilution, assignment or any other means to less than
five percent (5%), then that party shall be deemed to have withdrawn from the
Joint Venture. Upon a withdrawal from the Joint Venture, unless otherwise
provided in this Agreement, the withdrawing party shall forfeit absolutely to
the other party (and if more than one other party, pro rata in proportion that
the respective participating interests of the non-withdrawing parties bear to
each other) all of its participating interest and the withdrawing party shall be
released from all future obligations relating to the Joint Venture. Any
withdrawal from the Joint Venture is without prejudice to any rights or
obligations of the parties arising prior to the withdrawal, and any forfeiture
of a participating interest in the Joint Venture is to be taken as satisfaction,
wholly or partly, of the obligations of the withdrawing party prior to
withdrawal.
 
8.9 SHI shall be the initial manager of the Joint Venture and shall have control
of the activities and operations of the Joint Venture.
 
8.10 A Management Committee shall be established and each party shall have one
(1) representative on the Management Committee. The Management Committee shall
meet periodically and not less than two (2) times annually. Each party shall be
entitled to vote on matters before the Management Committee in the proportion of
its participating interest. Matters submitted to the Management Committee shall
be determined by a vote of the majority of the participating interests.
 
8.11 The rights, duties, obligations and liabilities of the parties of the Joint
Venture arising out of this Agreement shall be several in proportion to their
respective participating interests and are neither joint nor joint and several.
Each party shall severally be liable in proportion to its participating
interest, for all obligations and liabilities in the course of carrying out
activities relating to the Joint Venture. Nothing in this Agreement or in the
Mining Venture Agreement shall be construed or interpreted as constituting a
partnership between the parties or making any party the agent or representative
of any other party, except for the Manager as manager, where the Manager is also
a member of or party to the Joint Venture.
 
8.12 Each party to the Joint Venture agreement shall have the right to assign
its interest in the Joint Venture to any parent or subsidiary corporation or
limited liability company, or any corporation or limited liability company
having a common parent or subsidiary. Miranda may freely assign its interest to
a company within the Miranda Gold Corp. group of companies. SHI may freely
assign its interest to an affiliated company within the SHI group of companies.
If a party intends to assign its interest in the Joint Venture to an
unaffiliated third party, such party’s right to assign all or any portion of its
participating interest to the third party shall be subject to a right of first
refusal in favor of the other parties to the Joint Venture agreement. Any
assignment to a third party shall be conditioned upon the third party's
assumption of the obligations of the assigning party under the Joint Venture
agreement. Each party shall be free to pledge, encumber or otherwise grant a
lien or security interest in its interest in the Joint Venture for the purpose
of obtaining financing for such party's contribution obligations for the
development of the Joint Venture's Property.
 

 
 

--------------------------------------------------------------------------------

 

9. Title. On SHI’s request, Miranda will make available to SHI such abstracts of
title and other title records pertaining to the Property which Miranda may have.
SHI may investigate and cure as it elects any defects in the title to the
unpatented mining claims or the location, recordation or filing of the
unpatented mining claims which comprise the Property, and Miranda agrees to
cooperate fully with the curing of the deficiencies at SHI’s expense. SHI’s
title curative expenses shall be Expenditures.
 
Miranda additionally agrees that SHI, at its discretion, may relocate or amend
mining claims part of the Property and refile or re-record any documents or
instruments for any mining claim part of the Property. If required for the
relocation of any mining claim part of the Property, Miranda agrees to execute
notices of abandonment of such mining claims as SHI reasonably requests. This
Agreement and the Mining Venture Agreement shall apply to and include any and
all amendments or relocations of the unpatented mining claims part of the
Property.
 
The parties desire to insure that any and all interests of the parties in the
lands subject to the unpatented mining claims which comprise all or part of the
Property, including any rights or interests acquired in such lands under the
mining laws, as amended, repealed or superseded, shall be part of the Property
and shall be subject to this Agreement. If pursuant to any amendment of the
mining laws, Miranda is granted the right to convert its interest in the
unpatented mining claims which comprise the Property to a lease, license, permit
or other right or interest, all such rights or interests shall be deemed to be
part of the Property subject to this Agreement. In such case, the parties shall
execute and deliver an addendum to this Agreement, in recordable form, which
provides that all such converted rights or interests are part of the Property
and are subject to this Agreement.
 
If the United States or any third party attacks the validity of the mining
claims which are part of the Property, SHI shall have no obligation to defend
their validity unless SHI is required to do so by reason of its assumption of
Miranda’s obligations under the Underlying Agreements or unless the attack is
based on SHI’s failure to maintain the validity of such mining claims. If SHI
elects not to defend the validity of any of the unpatented mining claims which
are part of the Property, it shall notify Miranda and Miranda, at its election,
may defend any such attack on the mining claims. If Miranda successfully defends
against such an attack on the validity of the mining claims, Miranda’s
expenditures shall be considered Exploration and Development Work Expenditures
and SHI shall be obligated to reimburse Miranda for the amount of the same. SHI
shall not be required to defend any attack based upon any change in law
effective after the Effective Date of this Agreement.
 
10. Maintenance of Property. SHI will provide Miranda evidence of: (a) its
payments under the Underlying Agreements; (b) its payment of taxes or mining
claim maintenance fees as required by this Section; and (c) its payment of taxes
as required by Section 12. SHI shall perform the assessment work or pay Federal
annual maintenance or rental fees required to be paid for the unpatented mining
claims part of the Property for the assessment year ending September 1, 2011 and
for every succeeding assessment year during which SHI continues this Agreement
to within ninety (90) days before the applicable statutory or regulatory
deadline for maintenance of the unpatented mining claims for the succeeding
assessment year.
 

 
 

--------------------------------------------------------------------------------

 

SHI shall be relieved from performance of annual assessment work or other work
or payment obligations under this Section for any period in which the assessment
or other work or payment requirement is suspended, and SHI shall have the
benefit of subsequent laws enacted which relate to assessment work, including
any laws which extend the time within which to perform assessment or other work
to make payments. For each year in which SHI performs assessment or other work
or makes payments, it shall record and file, as required by law, an affidavit of
such assessment work or payment or other required recordings or filings.
 
Upon SHI’s failure to provide such evidence and after Miranda’s inquiry of SHI
concerning SHI’s intentions to perform its obligations under this Section,
Miranda may make any such payment on behalf of SHI and for the account of SHI,
although Miranda shall be under no obligation to do so. SHI will reimburse
Miranda for the cost of any such payment within ten
(10) days after SHI’s receipt of notice from Miranda that Miranda has made such
payment.
 
Once the Joint Venture is formed, the Property shall be owned by the Joint
Venture subject to the Mining Venture Agreement. Each party under the Joint
Venture shall be entitled to use any intellectual property obtained from the
Joint Venture outside the activities relating to the Joint Venture provided that
the intended use of such intellectual property is first disclosed to the other
party or parties. A member of the Joint Venture may not create or permit the
creation of any encumbrance over the whole or any part of its participating
interest without the consent of the other party or parties, which consent may
not be unreasonably withheld or delayed.
 
11. Communications with Miranda and Inspection. Miranda and its agents,
employees and representatives at any reasonable time and on advance notice to
SHI may enter the Property for inspection, but any such entry shall be at
Miranda's own risk and Miranda shall defend, indemnify and hold SHI harmless
against and from any damage, loss or liability by reason of injury to Miranda or
its agents, representatives or employees while on the Property, except damage,
loss or injury arising from the negligence or misconduct of SHI or its employees
or agents. SHI and Miranda shall meet at regular intervals as requested by
Miranda (not less frequently than annually) in order for SHI to report to
Miranda on the status and progress of the Exploration and Development Work and
SHI's plans for future operations on the Property. SHI shall quarterly provide
Miranda with copies of all exploration plans and progress reports concerning
Exploration and Development Work and engineering or other studies and reports
developed by SHI or its agents and consultants concerning the Property,
provided, however, that SHI shall have no obligation to deliver to Miranda SHI’s
confidential or proprietary business, financial or investment plans or reports
not directly relating to the Exploration and Development Work. SHI shall
promptly communicate to Miranda any extraordinary results obtained from
operations upon receipt of the results and shall prepare and deliver to Miranda
reports on operations that have been conducted, but that have not previously
been reported upon promptly after being requested to do so by Miranda.
 
12. Payment of Taxes. SHI shall pay all taxes assessed against any personal
property which it may place on the Property. SHI may take such action as it
deems proper to obtain a reduction or refund of taxes paid or payable by it.
Except as otherwise provided in this Agreement, Miranda shall pay all other
taxes assessed against the Property, including all taxes assessed or payable at
the time of the execution of this Agreement.

13. Indemnification; Insurance; and Prevention of Liens. SHI shall keep the
Property free of all liens and encumbrances arising from its operations and will
defend, indemnify and save harmless Miranda against and from any damage, loss or
liability by reason of injury to person or damage to property as the result of
its operations, except as provided in Section 11 above. SHI’s obligations under
this Section shall survive termination of this Agreement and exercise of its
option to enter the Mining Venture Agreement. SHI may contest the validity of
any lien on the Property, and the existence of any such lien shall not be deemed
a default under this Agreement if contested by SHI, unless the lien is finally
adjudicated to be valid and not discharged by SHI.


During SHI’s performance of the Initial Earn-In, SHI shall provide, maintain and
keep in force comprehensive all risk, public liability insurance against claims
for personal injury, including, without limitation, bodily injury, death or
property damage occurring on, in or about the Property, such insurance policy to
afford immediate minimum protection with respect to personal injury or death to
any one or more persons or damage to property to a limit of not less than: (1)
One Million Dollars ($1,000,000.00) during the Initial Earn-In; (2) Five Million
Dollars ($5,000,000.00) during the final Earn-In; and (3) Ten Million Dollars
($10,000,000.00) during the development and operation of a mine on the Lands.
After SHI has completed the Initial Earn-In and during the Final Earn-In, the
amount of coverage of such insurance policy shall be not less than Five Million
Dollars ($5,000,000.00) with respect to personal injury or death to any one or
more persons or damage to property. SHI shall on Miranda's request furnish to
Miranda a certificate of all policies of required insurance which shall identify
Miranda as a named or additional insured. Each policy shall contain a provision
that the policy will not be cancelled or materially amended, which terms shall
include any reduction in the scope or limits of coverage, without at least
fifteen (15) days' prior written notice to Miranda. If SHI fails to provide,
maintain, keep in force or deliver and furnish to Miranda the policies of
insurance required under this Section, Miranda may, but is not obligated to,
procure such insurance or single-interest insurance for such risks covering
Miranda's interest and SHI shall promptly reimburse Miranda for all costs
incurred by Miranda to obtain the insurance. SHI’s failure to perform its
obligations under this Section shall be a material breach of and default under
this Agreement.
 
Miranda will defend, indemnify and save harmless SHI against and from all
damage, loss or liability by reason of injury to person or damage to property as
a result of Miranda’s activities on or ownership and possession of the Property
before the Effective Date. Miranda’s obligations under this Section shall
survive termination of this Agreement. On SHI’s exercise of its option to enter
the Mining Venture Agreement in accordance with Section 8, Miranda’s obligations
under this Section shall become obligations of the Joint Venture. Miranda agrees
that it will not cause or allow any liens, encumbrances or adverse claims to
accrue against the Property, except such as may have been expressly subordinated
to this Agreement; and in the event any lien or encumbrance accrues against the
Property by act or neglect of Miranda, then SHI, at SHI's option, may pay and
discharge the same, and if SHI elects so to do, the amounts paid by SHI shall be
deemed to be Expenditures. Miranda may contest the validity of any lien on the
Property, and the existence of any such lien shall not be deemed a default under
this Agreement unless finally adjudicated to be valid and not discharged by
Miranda.
 

 
 

--------------------------------------------------------------------------------

 

Nothing in this Section shall preclude Miranda or SHI from granting a lien or
security interest in its respective interest in the Property or the Joint
Venture for the purpose of financing such party’s capital contributions or
operations on the Property.
 
14. Surrender of Property and Termination by SHI.
 
14.1 Partial Surrender of Mining Claims. During the term of this Agreement SHI
may surrender any unpatented mining claim which constitutes part of the
Property. If during the term of this Agreement, SHI intends to surrender any
unpatented mining claim, it shall give written notice to Miranda. Miranda shall
have twenty (20) days following Miranda's receipt of SHI's notice during which
to notify SHI that Miranda requests a reconveyance to Miranda of the mining
claim(s) proposed to be surrendered by SHI. If Miranda does not timely request a
reconveyance of the mining claim(s), Miranda shall be deemed to have irrevocably
waived its right to request a reconveyance of the surrendered mining claim(s).
If Miranda timely requests that SHI reconvey the mining claim(s), SHI shall
promptly execute and deliver to Miranda a quitclaim deed of SHI's right, title
and interest in and to the mining claim(s) proposed to be surrendered. At such
time subject to the terms of this Agreement, Miranda shall assume and perform
all duties, obligations and responsibilities in respect of the mining claim(s)
which accrue or arise after the date of SHI's execution of the quitclaim deed,
and Miranda shall defend, indemnify and hold harmless SHI from any claims,
damages, liabilities, losses or responsibilities arising from or relating to
Miranda's activities on, ownership, possession or use of the reconveyed mining
claim(s). If SHI surrenders any unpatented mining claim within ninety (90) days
of the statutory or regulatory deadline for payment of any fees or filing or
recording of any instruments required to maintain the surrendered unpatented
mining claims in good standing, SHI shall pay all such fees and complete all
such filings and recordings.
 
14.2 Termination. SHI may terminate this Agreement at any time on thirty (30)
days notice. Termination of this Agreement shall be effective on SHI’s delivery
of notice to Miranda, unless SHI’s termination notice recites a later date. If
SHI terminates this Agreement, except by its election to enter the Joint Venture
as provided in Section 8, SHI shall perform the following obligations:
 
14.2.1 SHI shall make all payments and take all other actions necessary to
ensure that at the date of such termination and without any action by Miranda
the Property and the Underlying Agreements shall be in good standing on the date
of termination.
 
14.2.2 SHI shall deliver to Miranda copies of any and all title, geological,
metallurgical, exploration, assay and engineering reports and data pertaining to
the Property or related to operations (in paper or digital form), and splits of
mineral samples and drill cores, which have not been previously delivered to
Miranda. SHI shall have no obligation to deliver to Miranda any database or
software which SHI holds, owns or possesses in accordance with a license or
other agreement which prohibits or restricts SHI’s authority to deliver copies
of the same to any third party.

 
 

--------------------------------------------------------------------------------

 

14.2.3 SHI shall, at SHI's sole expense, perform or secure the performance of
all reclamation and remediation relating to SHI’s operations on the Property
during the term of this Agreement, as may be required by all applicable laws and
regulations.
 
14.2.4 On SHI’s receipt of Miranda’s request, SHI shall remove all of its
materials, supplies and equipment from the Property; provided, however, that
Miranda may retain or, at SHI’s cost, dispose of any such materials, supplies or
equipment not removed from the Property within one hundred and eighty (180) days
of SHI’s receipt of Miranda’s request.
 
14.2.5 SHI shall execute and deliver to Miranda a release of all of its rights
under this Agreement and a conveyance, in form acceptable for recording under
applicable law, of all of SHI’s right, title and interest in the Property
together with the recording fee. On termination of this Agreement, SHI shall
have no right, title or interest in the Property, the data regarding the
Property or the funds invested by SHI or Miranda in the Property.
 
14.2.6 SHI shall perform all obligations of SHI which expressly survive the
termination of this Agreement.
 
15. Termination by Miranda. If SHI defaults in any of its obligations, including
any of SHI’s Exploration and Development Work and Expenditure obligations,
Miranda may give to SHI a written notice which describes the default or
defaults. If within thirty (30) days SHI has not cured such default or, with
respect to defaults not capable of being cured in thirty (30) days, begun and
diligently pursued efforts to cure such default, Miranda may terminate this
Agreement by written notice to SHI. If SHI disputes that any default has
occurred, the matter shall be, subject to Section 16, determined by litigation
in a court of competent jurisdiction, and if the court finds SHI is in default,
SHI shall have a reasonable time (which in any case shall not be less than
fifteen (15) days from receipt of notice of the judgment or order) to cure such
default, and if so cured, Miranda shall have no right to terminate this
Agreement by reason of such default. If SHI does not cure the default, may
Miranda may terminate this Agreement by delivering written notice to SHI. If
Miranda terminates this Agreement, the provisions of Section 14, including SHI’s
post-termination obligations, shall apply as if SHI had properly terminated the
Agreement.


16. Issue Resolution Process. The parties agree that it is a condition precedent
of the commencement of any litigation proceedings by a party in respect of a
dispute under, or in
 
relation to, this Agreement (“Issue”) that the party has complied fully with the
agreed process of resolving the Issue (“Issue Resolution Process”) under this
Section, except where the Issue is the non-payment of monies due or if the party
seeks urgent interlocutory, injunctive or declaratory relief, or if the other
party has failed to observe the requirements of this clause and the party seeks
to enforce compliance with the Issue Resolution Process in respect of the Issue.
The Issue Resolution Process for this Agreement is described in Exhibit B
attached to and by this reference incorporated in this Agreement.
 


 
17. Force Majeure. Notwithstanding any other provision of this Agreement, the
term of this Agreement shall be extended by the duration of any event of force
majeure, and the obligations of SHI under this Agreement, except SHI’s
obligation to pay the costs of maintaining the condition of and title to the
Property and SHI’s obligation to make payments to Miranda, shall be suspended
and SHI shall not be deemed in default or liable for damages or other remedies
while SHI is prevented from compliance with its obligations by force majeure.
For purposes of this Agreement, force majeure shall include, but not be limited
to, acts of God, the elements, riots, acts or failure to act on the part of
federal or state agencies or courts, inability to obtain necessary permits,
inability to secure materials or to obtain access to the Property, strikes,
lockouts, damage to, destruction or unavoidable shutdown of necessary
facilities, or any other matters (whether or not similar to those above
mentioned) beyond SHI's reasonable control; provided, however, that force
majeure shall not include financial inability to perform, and provided further
that settlement of strikes or lockouts shall be entirely within the discretion
of SHI; and provided further, that SHI shall promptly notify Miranda and shall
exercise diligence in an effort to remove or overcome the cause of such
inability to comply.
 


 
18. Effect of Termination. Except as otherwise provided in this Agreement, in
case of termination of this Agreement under its terms or for any cause other
than as a consequence of SHI and Miranda’s execution of the Mining Venture
Agreement, SHI shall have no further liability or obligation, except for those
which have accrued at the date of termination, including those specified in
Section 13 concerning indemnification and those in Section 14.
 
19. Change in Ownership of Property. Changes in the ownership of the Property
occurring after execution of this Agreement shall not be binding upon SHI until
it receives written notice of such change, together with a copy of the recorded
document which reflects such change. No change or division in the ownership of
the Property shall operate to enlarge the obligations or diminish the rights of
SHI under this Agreement.
 
20. Notice. Any notices required or authorized to be given by this Agreement
shall be in written form. Any notices required or authorized to be given by this
Agreement may be sent by registered or certified delivery, postage prepaid and
return receipt requested, addressed to the proper party at the following address
or such address as the party shall have designated to the other parties in
accordance with this Section. Any notice required or authorized to be delivered
by this Agreement shall be deemed to have been sufficiently delivered or served
in written form if: (a) mailed in accordance with this Section; (b) personally
delivered to the proper party; or (c) delivered by email, telex, telegraph,
facsimile or other electronic transmission and actually received by such party.
Delivery of notice shall be effective on the first business day after the party
deposits the notice for mailing or delivers the notice by the other means
authorized in this Section, as applicable.


If to Miranda:                        Miranda (U.S.A.), Inc.
5900 Philoree Lane
Reno, Nevada 89511
 
and copy to:                          Miranda Gold Corp.
Attention: Doris Meyer
Unit 1
15782 Marine Drive
White Rock, British Columbia, Canada V4B 1E6
 
If to SHI:                                SIN Holdings Inc.
601 Union Street, Suite 4500
Seattle, WA 98101


21. Memorandum of Agreement. Concurrently on execution of this Agreement,
Miranda and SHI will execute a memorandum of agreement, in a form reasonably
acceptable to both parties, covering the Property for purposes of recording.


22. Assignment. Subject to the provisions of this Section, either Miranda or SHI
may assign its rights under this Agreement to an affiliate or subsidiary
controlled or owned by Miranda or SHI (or their parent corporations), as
applicable, or the parent corporation of Miranda or SHI, as applicable, in whole
or in part, and this Agreement shall be binding upon and enure to the benefit of
the parties, and their successors and assigns.
 
If a party intends to transfer to a third party all or any part of its interest
in the Property or in or under this Agreement, the transferring party shall
notify the other party. The notice shall state all pertinent terms and
conditions of the intended transfer, and shall be accompanied by a copy of the
agreement, contract, offer or other instrument governing the terms of the
transfer. If the consideration for the intended transfer is, in whole or in
part, other than monetary, the notice shall describe such consideration and its
monetary equivalent (based upon the fair market value of the nonmonetary
consideration and stated in terms of cash or currency). The nontransferring
party shall have forty-five (45) days from the date it receives such notice to
notify the transferring party that the nontransferring party elects to acquire
the offered interest at the same price (or its monetary equivalent in cash or
currency) and on the same terms and conditions as described in the transferring
party’s notice. If the nontransferring party fails to elect within the period
provided for in this Section, the transferring party shall have the time
prescribed in the notice to consummate the transfer to a third party at a price
upon terms no less favorable than those described in the notice. If the
transferring party fails to consummate the transfer to a third party within the
period described in the notice, the nontransferring party’s preferential right
to acquire such offered interest shall be deemed to be revived. Any subsequent
proposal by the transferring party to transfer its interest in the Property or
in or under this Agreement shall be conducted in accordance with all of the
procedures of this Section. Any attempted assignment by a party not in
compliance with the foregoing requirements will be void and ineffective.
 
23. Currency. In this Agreement, dollar amounts are expressed in lawful currency
of the United States of America.
 
24. Relationship of the Parties. Nothing contained in this Agreement shall be
deemed to constitute either party the partner of the other, or, except as
otherwise expressly provided, to constitute either party the agent or legal
representative of the other or to create any fiduciary relationship between
them. It is not the intention of the parties to create, nor shall this Agreement
be construed to create, any mining, commercial or other partnership. Neither
party shall have any authority to act for or to assume any obligation or
responsibility on behalf of the other party, except as otherwise expressly
provided. Without changing the effect of this Section, for U.S. tax purposes,
the parties’ relationship under this Agreement and the Mining Venture Agreement
shall not constitute a tax partnership within the meaning of Section 761(a) of
the United States Internal Revenue Code of 1986, as amended. The parties will
execute and deliver such forms and instruments as are required under applicable
law to effect the election out of partnership status for U.S. tax purposes.
 

 
 

--------------------------------------------------------------------------------

 



25. Confidentiality. Subject to the provisions of this Section, the existence
and terms of this Agreement and all information obtained in connection with the
performance of this Agreement shall be the exclusive property of the parties and
shall not be disclosed by a party to any third party or to the public without
the prior written consent of the other party. If a party is required under
applicable laws or regulations or the rules of any stock exchange or stock
listing association applicable to such party as measured by the standards of
materiality applicable to such party to disclose the existence of this Agreement
or any information obtained in connection with the performance of this
Agreement, such party shall notify the other party of the disclosure.
 
26. Governing Law and Dispute Resolution. This Agreement, and the performance of
the parties, shall be governed by the laws of the State of Nevada. The parties
agree and submit to the jurisdiction and venue of any action concerning
construction of this Agreement or enforcement of any of the rights and
obligations of the parties under this Agreement in the Second Judicial District
Court, Washoe County, Reno, Nevada.


Executed effective the Effective Date.
 
Miranda (U.S.A.), Inc.
 
____________________________________________
 
By Kenneth  Cunningham President
 


 
SIN Holdings Inc.
 




____________________________________________
By James Vandeberg
President

 
 

--------------------------------------------------------------------------------

 

Exploration and Option to Enter Joint Venture Agreement

Redlich Project

Exhibit A

 Description of Property Esmeralda County, Nevada
 
Unpatented Mining Claims.















 
 

--------------------------------------------------------------------------------

 

Redlich Property
Esmeralda County, Nevada
 
Sections 16, 17, 20, 21, 22, 23, 26, 27, 28, 29, 34  & 35, T4N, R36E M.D.B.M.
 
 Sections 2 & 3, T3N, R36E M.D.B.M.
 
Appendix A Claim List (Set Claims)
 



 
Claim Name
County
BLM_NMC#
Date
Book
Page
CourtHouse #
Count
 
Set No 4
Esmeralda
863668
1.6.2004
225
313
159632
 
1
Set No 6
Esmeralda
863670
1.6.2004
225
315
159634
 
2
Set No 8
Esmeralda
863672
1.6.2004
225
317
159636
 
3
Set No 10
Esmeralda
863674
1.6.2004
225
319
159638
 
4
Set No 12
Esmeralda
863676
1.6.2004
225
321
159640
 
5
Set No 13
Esmeralda
863677
1.6.2004
225
322
159641
 
6
Set No 14
Esmeralda
863678
1.6.2004
225
323
159642
 
7
Set No 15
Esmeralda
863679
1.6.2004
225
324
159643
 
8
Set No 16
Esmeralda
863680
1.6.2004
225
325
159644
 
9
Set No 17
Esmeralda
863681
1.6.2004
225
326
159645
 
10
Set No 18
Esmeralda
863682
1.6.2004
225
327
159646
 
11
Set No 19
Esmeralda
863683
1.7.2004
225
328
159647
 
12
Set No 20
Esmeralda
863684
1.7.2004
225
329
159648
 
13
Set No 21
Esmeralda
863685
1.7.2004
225
330
159649
 
14
Set No 22
Esmeralda
863686
1.7.2004
225
331
159650
 
15
Set No 23
Esmeralda
863687
1.7.2004
225
332
159651
 
16
Set No 24
Esmeralda
863688
1.7.2004
225
333
159652
 
17
Set No 25
Esmeralda
863689
1.7.2004
225
334
159653
 
18
Set No 26
Esmeralda
863690
1.7.2004
225
335
159654
 
19
Set No 27
Esmeralda
863691
1.7.2004
225
336
159655
 
20
Set No 28
Esmeralda
863692
1.7.2004
225
337
159656
 
21
Set No 29
Esmeralda
863693
1.7.2004
225
338
159657
 
22
Set No 30
Esmeralda
863694
1.7.2004
225
339
159658
 
23
Set No 31
Esmeralda
863695
1.7.2004
225
340
159659
 
24
Set No 32
Esmeralda
863696
1.7.2004
225
341
159660
 
25
Set No 33
Esmeralda
863697
1.7.2004
225
342
159661
 
26
Set No 34
Esmeralda
863698
1.7.2004
225
343
159662
 
27
Set No 36
Esmeralda
863700
1.7.2004
225
345
159664
 
28
Set No 39
Esmeralda
863703
1.7.2004
225
348
159667
 
29
Set No 40
Esmeralda
863704
1.7.2004
225
349
159668
 
30
Set No 41
Esmeralda
863705
1.7.2004
225
350
159669
 
31
Set No 42
Esmeralda
863706
1.7.2004
225
351
159670
 
32
Set No 43
Esmeralda
863707
1.8.2004
225
352
159671
 
33
Set No 44
Esmeralda
863708
1.8.2004
225
353
159672
 
34
Set No 45
Esmeralda
863709
1.8.2004
225
354
159673
 
35
Set No 46
Esmeralda
863710
1.8.2004
225
355
159674
 
36
Set No 47
Esmeralda
863711
1.8.2004
225
356
159675
 
37
Set No 53
Esmeralda
863717
1.8.2004
225
362
159681
 
38
Set No 54
Esmeralda
863718
1.8.2004
225
363
159682
 
39
Set No 68
Esmeralda
889466
11.2.2002
232
391
162122
 
40
Set No 70
Esmeralda
889468
11.2.2002
232
393
162124
 
41
Set No 71
Esmeralda
889469
11.2.2002
232
394
162125
 
42
Set No 72
Esmeralda
889470
11.2.2002
232
395
162126
 
43
Set No 73
Esmeralda
889471
11.2.2002
232
396
162127
 
44
Set No 74
Esmeralda
889472
11.2.2002
232
397
162128
 
45
Set No 75
Esmeralda
889473
11.2.2002
232
398
162129
 
46
Set No 76
Esmeralda
889474
11.2.2002
232
399
162130
 
47
Set No 77
Esmeralda
889475
11.2.2002
232
400
162131
 
48

Claim Name
County
BLM_NMC#
Date
Book
Page
CourtHouse #
Count
 
Set No 4
Esmeralda
863668
1.6.2004
225
313
159632
 
1
Set No 6
Esmeralda
863670
1.6.2004
225
315
159634
 
2
Set No 8
Esmeralda
863672
1.6.2004
225
317
159636
 
3
Set No 10
Esmeralda
863674
1.6.2004
225
319
159638
 
4
Set No 12
Esmeralda
863676
1.6.2004
225
321
159640
 
5
Set No 13
Esmeralda
863677
1.6.2004
225
322
159641
 
6
Set No 14
Esmeralda
863678
1.6.2004
225
323
159642
 
7
Set No 15
Esmeralda
863679
1.6.2004
225
324
159643
 
8
Set No 16
Esmeralda
863680
1.6.2004
225
325
159644
 
9
Set No 17
Esmeralda
863681
1.6.2004
225
326
159645
 
10
Set No 18
Esmeralda
863682
1.6.2004
225
327
159646
 
11
Set No 19
Esmeralda
863683
1.7.2004
225
328
159647
 
12
Set No 20
Esmeralda
863684
1.7.2004
225
329
159648
 
13
Set No 21
Esmeralda
863685
1.7.2004
225
330
159649
 
14
Set No 22
Esmeralda
863686
1.7.2004
225
331
159650
 
15
Set No 23
Esmeralda
863687
1.7.2004
225
332
159651
 
16
Set No 24
Esmeralda
863688
1.7.2004
225
333
159652
 
17
Set No 25
Esmeralda
863689
1.7.2004
225
334
159653
 
18
Set No 26
Esmeralda
863690
1.7.2004
225
335
159654
 
19
Set No 27
Esmeralda
863691
1.7.2004
225
336
159655
 
20
Set No 28
Esmeralda
863692
1.7.2004
225
337
159656
 
21
Set No 29
Esmeralda
863693
1.7.2004
225
338
159657
 
22
Set No 30
Esmeralda
863694
1.7.2004
225
339
159658
 
23
Set No 31
Esmeralda
863695
1.7.2004
225
340
159659
 
24
Set No 32
Esmeralda
863696
1.7.2004
225
341
159660
 
25
Set No 33
Esmeralda
863697
1.7.2004
225
342
159661
 
26
Set No 34
Esmeralda
863698
1.7.2004
225
343
159662
 
27
Set No 36
Esmeralda
863700
1.7.2004
225
345
159664
 
28
Set No 39
Esmeralda
863703
1.7.2004
225
348
159667
 
29
Set No 40
Esmeralda
863704
1.7.2004
225
349
159668
 
30
Set No 41
Esmeralda
863705
1.7.2004
225
350
159669
 
31
Set No 42
Esmeralda
863706
1.7.2004
225
351
159670
 
32
Set No 43
Esmeralda
863707
1.8.2004
225
352
159671
 
33
Set No 44
Esmeralda
863708
1.8.2004
225
353
159672
 
34
Set No 45
Esmeralda
863709
1.8.2004
225
354
159673
 
35
Set No 46
Esmeralda
863710
1.8.2004
225
355
159674
 
36
Set No 47
Esmeralda
863711
1.8.2004
225
356
159675
 
37
Set No 53
Esmeralda
863717
1.8.2004
225
362
159681
 
38
Set No 54
Esmeralda
863718
1.8.2004
225
363
159682
 
39
Set No 68
Esmeralda
889466
11.2.2002
232
391
162122
 
40
Set No 70
Esmeralda
889468
11.2.2002
232
393
162124
 
41
Set No 71
Esmeralda
889469
11.2.2002
232
394
162125
 
42
Set No 72
Esmeralda
889470
11.2.2002
232
395
162126
 
43
Set No 73
Esmeralda
889471
11.2.2002
232
396
162127
 
44
Set No 74
Esmeralda
889472
11.2.2002
232
397
162128
 
45
Set No 75
Esmeralda
889473
11.2.2002
232
398
162129
 
46
Set No 76
Esmeralda
889474
11.2.2002
232
399
162130
 
47
Set No 77
Esmeralda
889475
11.2.2002
232
400
162131
 
48

 
[Missing Graphic Reference]

 
 

--------------------------------------------------------------------------------

 

Redlich Property
Esmeralda County, Nevada
 
Sections 16, 17, 20, 21, 22, 23, 26, 27, 28, 29, 34  & 35, T4N, R36E M.D.B.M.
 
 Sections 2 & 3, T3N, R36E M.D.B.M.
 
Appendix A Claim List (Set Claims)
 

 
Claim Name
County
BLM_NMC#
Date
Book
Page
CourtHouse #
Count
Set No 78
Esmeralda
889476
11.2.2002
232
401
162132
49
Set No 79
Esmeralda
889477
11.2.2002
232
402
162133
50
Set No 80
Esmeralda
889478
11.2.2002
232
403
162134
51
Set No 81
Esmeralda
889479
11.2.2002
232
404
162135
52
Set No 82
Esmeralda
889480
11.2.2002
232
405
162136
53
Set No 83
Esmeralda
889481
11.2.2002
232
406
162137
54
Set No 84
Esmeralda
889482
11.2.2002
232
407
162138
55
Set No 85
Esmeralda
889483
11.2.2002
232
408
162139
56
Set No 86
Esmeralda
889484
11.2.2002
232
409
162140
57
Set No 87
Esmeralda
889485
11.2.2002
232
410
162141
58
Set No 88
Esmeralda
889486
11.2.2002
232
411
162142
59
Set No 89
Esmeralda
889487
11.2.2002
232
412
162143
60
Set No 90
Esmeralda
889488
11.2.2002
232
413
162144
61
Set No 91
Esmeralda
889489
11.2.2002
232
414
162145
62
Set No 92
Esmeralda
889490
11.2.2002
232
415
162146
63
Set No 93
Esmeralda
889491
11.2.2002
232
416
162147
64
Set No 94
Esmeralda
889492
11.2.2002
232
417
162148
65
Set No 95
Esmeralda
889493
11.2.2002
232
418
162149
66
Set No 96
Esmeralda
889494
11.2.2002
232
419
162150
67
Set No 97
Esmeralda
889495
11.2.2002
232
420
162151
68
Set No 98
Esmeralda
889496
11.2.2002
232
421
162152
69
Set No 120
Esmeralda
944138
12.7.2006
     
70
Set No 122
Esmeralda
944140
12.9.2006
     
71

Claim Name
County
BLM_NMC#
Date
Book
Page
CourtHouse #
Count
Set No 78
Esmeralda
889476
11.2.2002
232
401
162132
49
Set No 79
Esmeralda
889477
11.2.2002
232
402
162133
50
Set No 80
Esmeralda
889478
11.2.2002
232
403
162134
51
Set No 81
Esmeralda
889479
11.2.2002
232
404
162135
52
Set No 82
Esmeralda
889480
11.2.2002
232
405
162136
53
Set No 83
Esmeralda
889481
11.2.2002
232
406
162137
54
Set No 84
Esmeralda
889482
11.2.2002
232
407
162138
55
Set No 85
Esmeralda
889483
11.2.2002
232
408
162139
56
Set No 86
Esmeralda
889484
11.2.2002
232
409
162140
57
Set No 87
Esmeralda
889485
11.2.2002
232
410
162141
58
Set No 88
Esmeralda
889486
11.2.2002
232
411
162142
59
Set No 89
Esmeralda
889487
11.2.2002
232
412
162143
60
Set No 90
Esmeralda
889488
11.2.2002
232
413
162144
61
Set No 91
Esmeralda
889489
11.2.2002
232
414
162145
62
Set No 92
Esmeralda
889490
11.2.2002
232
415
162146
63
Set No 93
Esmeralda
889491
11.2.2002
232
416
162147
64
Set No 94
Esmeralda
889492
11.2.2002
232
417
162148
65
Set No 95
Esmeralda
889493
11.2.2002
232
418
162149
66
Set No 96
Esmeralda
889494
11.2.2002
232
419
162150
67
Set No 97
Esmeralda
889495
11.2.2002
232
420
162151
68
Set No 98
Esmeralda
889496
11.2.2002
232
421
162152
69
Set No 120
Esmeralda
944138
12.7.2006
     
70
Set No 122
Esmeralda
944140
12.9.2006
     
71

 
[Missing Graphic Reference]
Total
Claims:                                                                        71
 


 
Name and Address of Owner or Claimant:
Miranda Gold U.S.A., Inc

 
 
310 Silver St

 
 
Elko, Nevada, 89801

 
Please return receipt for payment to:
Miranda Gold U.S.A., Inc

 
 
310 Silver St

 
 
 Elko, Nevada, 89801 775-738-1877

 


 


 


 


 


 


 


 
 

--------------------------------------------------------------------------------

 

Redlich Property: Red Claims
Esmeralda County, Nevada
 

 
Claim Name
County
BLM_NMC#
Date
Book
Page
CourtHouse #
Count
Red 1
Esmeralda
891145
11.22.2004
233
60
162236
1
Red 2
Esmeralda
847420
2.5.2003
     
2
Red 3
Esmeralda
891146
11.22.2004
233
61
162237
3
Red 4
Esmeralda
847421
2.5.2003
     
4
Red 5
Esmeralda
891147
11.22.2004
233
62
162238
5
Red 6
Esmeralda
847422
2.5.2003
     
6
Red 7
Esmeralda
891148
11.22.2004
233
63
162239
7
Red 8
Esmeralda
847423
2.5.2003
     
8
Red 9
Esmeralda
891149
11.22.2004
233
64
162240
9
Red 10
Esmeralda
847424
2.5.2003
     
10
Red 12
Esmeralda
847425
2.5.2003
     
11
Red 14
Esmeralda
847426
2.5.2003
     
12
Red 16
Esmeralda
847427
2.5.2003
     
13
Red 17
Esmeralda
847428
2.5.2003
     
14
Red 18
Esmeralda
847429
2.5.2003
     
15
Red 19
Esmeralda
847430
2.5.2003
     
16
Red #20
Esmeralda
847431
2.5.2003
     
17
Red #21
Esmeralda
847432
2.5.2003
     
18
Red #22
Esmeralda
847433
2.5.2003
     
19
Red #23
Esmeralda
847434
2.5.2003
     
20
Red #24
Esmeralda
847435
2.5.2003
     
21
Red #25
Esmeralda
847436
2.5.2003
     
22
Red #26
Esmeralda
847437
2.5.2003
     
23
Red #27
Esmeralda
847438
2.5.2003
     
24
Red #28
Esmeralda
847439
2.5.2003
     
25
Red #29
Esmeralda
847440
2.5.2003
     
26
Red #30
Esmeralda
847441
2.5.2003
     
27
Red #31
Esmeralda
847442
2.5.2003
     
28
Red #32
Esmeralda
847443
2.5.2003
     
29
Red #33
Esmeralda
891150
11.21.2004
233
65
162241
30
Red #75
Esmeralda
891151
11.22.2004
233
66
162242
31
Red #76
Esmeralda
891152
11.22.2004
233
67
162243
32
Red #77
Esmeralda
891153
11.22.2004
233
68
162244
33
Red #167
Esmeralda
891154
11.21.2004
233
69
162245
34
Red #168
Esmeralda
891155
11.21.2004
233
70
162246
35
Red #169
Esmeralda
891156
11.21.2004
233
71
162247
36

Claim Name
County
BLM_NMC#
Date
Book
Page
CourtHouse #
Count
Red 1
Esmeralda
891145
11.22.2004
233
60
162236
1
Red 2
Esmeralda
847420
2.5.2003
     
2
Red 3
Esmeralda
891146
11.22.2004
233
61
162237
3
Red 4
Esmeralda
847421
2.5.2003
     
4
Red 5
Esmeralda
891147
11.22.2004
233
62
162238
5
Red 6
Esmeralda
847422
2.5.2003
     
6
Red 7
Esmeralda
891148
11.22.2004
233
63
162239
7
Red 8
Esmeralda
847423
2.5.2003
     
8
Red 9
Esmeralda
891149
11.22.2004
233
64
162240
9
Red 10
Esmeralda
847424
2.5.2003
     
10
Red 12
Esmeralda
847425
2.5.2003
     
11
Red 14
Esmeralda
847426
2.5.2003
     
12
Red 16
Esmeralda
847427
2.5.2003
     
13
Red 17
Esmeralda
847428
2.5.2003
     
14
Red 18
Esmeralda
847429
2.5.2003
     
15
Red 19
Esmeralda
847430
2.5.2003
     
16
Red #20
Esmeralda
847431
2.5.2003
     
17
Red #21
Esmeralda
847432
2.5.2003
     
18
Red #22
Esmeralda
847433
2.5.2003
     
19
Red #23
Esmeralda
847434
2.5.2003
     
20
Red #24
Esmeralda
847435
2.5.2003
     
21
Red #25
Esmeralda
847436
2.5.2003
     
22
Red #26
Esmeralda
847437
2.5.2003
     
23
Red #27
Esmeralda
847438
2.5.2003
     
24
Red #28
Esmeralda
847439
2.5.2003
     
25
Red #29
Esmeralda
847440
2.5.2003
     
26
Red #30
Esmeralda
847441
2.5.2003
     
27
Red #31
Esmeralda
847442
2.5.2003
     
28
Red #32
Esmeralda
847443
2.5.2003
     
29
Red #33
Esmeralda
891150
11.21.2004
233
65
162241
30
Red #75
Esmeralda
891151
11.22.2004
233
66
162242
31
Red #76
Esmeralda
891152
11.22.2004
233
67
162243
32
Red #77
Esmeralda
891153
11.22.2004
233
68
162244
33
Red #167
Esmeralda
891154
11.21.2004
233
69
162245
34
Red #168
Esmeralda
891155
11.21.2004
233
70
162246
35
Red #169
Esmeralda
891156
11.21.2004
233
71
162247
36

 
Sections 16, 21, 22, 27, & 28, T4N, R36E M.D.B.M.

 
 

--------------------------------------------------------------------------------

 

Redlich Property: Ready Claims
Esmeralda County, Nevada
 
Sections 21 and 28 T4N, R36E M.D.B.M.
 
Appendix A Claim List (Ready Claims)
 

 
Claim Name
County
BLM_NMC#
Date
Book
Page
CourtHouse #
Count
Ready1
Esmeralda
891157
11.21.2004
233
72
162248
1
Ready 2
Esmeralda
891158
11.21.2004
233
73
162249
2
Ready 3
Esmeralda
891159
11.22.2004
233
74
162250
3
Ready 4
Esmeralda
891160
11.21.2004
233
75
162251
4
Ready 5
Esmeralda
891161
11.21.2004
233
76
162252
5
Ready 6
Esmeralda
891162
11.21.2004
233
77
162253
6

Claim Name
County
BLM_NMC#
Date
Book
Page
CourtHouse #
Count
Ready1
Esmeralda
891157
11.21.2004
233
72
162248
1
Ready 2
Esmeralda
891158
11.21.2004
233
73
162249
2
Ready 3
Esmeralda
891159
11.22.2004
233
74
162250
3
Ready 4
Esmeralda
891160
11.21.2004
233
75
162251
4
Ready 5
Esmeralda
891161
11.21.2004
233
76
162252
5
Ready 6
Esmeralda
891162
11.21.2004
233
77
162253
6

 
[Missing Graphic Reference]
Total Claims                                                            6
 
Name and Address of Owner or Claimant:
Miranda Gold U.S.A., Inc

 
 
310 Silver St

 
 
Elko, Nevada, 89801

 
Please return receipt for payment to:
Miranda Gold U.S.A., Inc

 
310 Silver St

 
Elko, Nevada, 89801 775-738-1877


 
 

--------------------------------------------------------------------------------

 

Exploration and Option to Enter Joint Venture Agreement
Redlich Project
Exhibit B
Issue Resolution Process


1.           Issue Resolution Process
 
1.1           Where an Issue arises between the parties, a party may give notice
to the other parties initiating an Issue Resolution Process in respect of the
Issue (“Issue Notice”) which Issue Notice must:
 
(a)           state that the notice is given under this Issue Resolution
Process;
 
(b)           describe the nature of the Issue; and
 
 
(c)
nominate a representative of the party who is authorized to negotiate and settle
the Issue on the party’s behalf.



 
1.2
Representative of other parties. Each other party must within seven (7) days
after receipt of an Issue Notice nominate in writing to the other parties a
representative authorized to negotiate and settle the Issue on its behalf.



 
1.3
Negotiation by Representatives. The parties’ representatives must negotiate in
good faith with a view to resolving the Issue within twenty-one (21) days after
the receipt of the Issue Notice, (or such longer period as those representatives
agree), failing which the Issue must be immediately referred to the Chief
Executive Officers or Presidents of the respective parties.



 
1.4
Chief Executive Officer and President. The Chief Executive Officers and/or
Presidents must negotiate in good faith with a view to resolving the Issue
within fourteen (14) days of the Issue being referred to them (or such longer
period as the Chief Executive Officers and/or Presidents agree) failing which,
the Issue may be immediately referred by a party by notice to mediation under
this agreement.





2.           Mediation


Mediation of an Issue must:
 
 
2.1
be conducted in Reno, Nevada by the person or body agreed to by the parties or,
failing agreement within thirty-five (35) days after receipt of the Issue
Notice, as selected by the American Arbitration Association on request by either
party;

 
 
2.2
be conducted in accordance with such rules as may be agreed to by the parties
or, failing agreement within thirty-five (35) days by the person or body agreed
or nominated to conduct the mediation;

 
 
2.3
be at the cost and expense of the parties equally (except that each party must
pay its own advisers, consultants and legal fees and expenses) unless the
parties otherwise agree;

 

 
 

--------------------------------------------------------------------------------

 

 
2.4
if not earlier resolved, be continued for a period expiring on the date being
fourteen (14) days after the nomination of the mediator (or such other period as
the parties may agree) after which either party may at any time after that date
commence litigation proceedings in respect of the Issue.

 
3.
Issue Resolution Process not to interrupt Joint Venture Activities

 
The parties must ensure that neither the commencement nor conduct of any Issue
Resolution Process, including mediation, causes any interruption to activities
relating to the Joint Venture or to the performance by the parties of their
respective obligations under this agreement, nor will it affect any of the time
limits fixed in this agreement unless the performance of the activities relating
to the Joint Venture or a party under this agreement is materially affected by
the submission of the matter in dispute to arbitration, litigation or by the
result of the litigation or arbitration.
 
4.
Issue Resolution Process does not apply to matters where consent required

 
If this agreement refers to the parties reaching agreement on a matter or the
consent of any party being given then, except where this agreement requires that
consent or agreement is not to be unreasonably withheld, the Issue Resolution
Process cannot be used to resolve a dispute between the parties in relation to
the reaching of that agreement or the giving of that consent.

 
 

--------------------------------------------------------------------------------

 
